I dissent from that part of the opinion of the court which reverses the judgment against appellants Schultz and Radcliff. I think the language of the contract between the Trucker Sales Corporation and Schultz and Radcliff (Exhibit "B"), quoted in the opinion, binds Schultz and Radcliff under the contract between the Trucker Sales Corporation and Potter and Gambero (Exhibit "A") "as effectively *Page 9 
as though they themselves had been parties to said agreement and had affixed their names thereto." The language is plain, clear and unambiguous.